OPINION — AG — QUESTION (1) WHEN SUCH A CHILD (70 O.S. 1961 13.8 [70-13.8](G)) IS ENROLLED IN A SCHOOL IN ANOTHER STATE, MAY THE STATE BOARD OF EDUCATION PAY THE COSTS OF THE TRANSPORTATION OF THE CHILD TO AND FROM THE CHILD'S HOME. (SPECIAL EDUCATION, DEAF AND BLIND CHILD)? — AFFIRMATIVE, QUESTION (2): SINCE IT IS NECESSARY FOR AN ATTENDANT TO ACCOMPANY THE DEAF BLIND CHILD IN TRANSIT, MAY THE STATE BOARD OF EDUCATION PAY THE COSTS OF TRAVEL AND PER DIEM FOR THE ATTENDANT? — AFFIRMATIVE, QUESTION (3): WHEN SUCH A CHILD IN ATTENDING SCHOOL IN ANOTHER STATE AND REMAINS IN THAT COMMUNITY DURING A HOLIDAY SEASON, IS THE STATE BOARD OF EDUCATION AUTHORIZED TO PAY THE COSTS OF THE BOARD AND ROOM OF THIS CHILD DURING THIS VACATION TIME? — AFFIRMATIVE (W. J. MONROE)